Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 1 of 11 Page ID #:80




                    EXHIBIT B




                    EXHIBIT B
Electronically FILED by Superior Court of California, County of Los Angeles on 12/23/2020 11:17 AM Sherri R. Carter, Executive Officer/Clerk of Court, by D. Ramos,Deputy Clerk
                     Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 2 of 11 Page ID #:81



                        1    JOSHUA Z. FELDMAN, Bar No. 199207
                             LITTLER MENDELSON, P.C.
                        2    2049 Century Park East
                             5th Floor
                        3    Los Angeles, CA 90067.3107
                             Telephone: 310.553.0308
                        4    Fax No.:     310.553.5583
                             Email: jfeldman@littler.com
                        5

                        6    JENNY BURKE, Bar No. 240643
                             LITTLER MENDELSON, P.C.
                        7    18565 Jamboree Road
                             Suite 800
                        8    Irvine, CA 92612
                             Telephone: 949.705.3000
                        9    Fax No.:     949.724.1201
                             Email: jburke@littler.com
                      10
                             Attorneys for Defendant
                      11     GIMBAL, INC.

                      12                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                      13                                                        COUNTY OF LOS ANGELES

                      14
                             TONI HANCOCK, an individual,                                             Case No. 20STCV46068
                      15
                                                        Plaintiff,                                    ASSIGNED FOR ALL PURPOSES TO
                      16                                                                              JUDGE RANDOLPH HAMMOCK DEPT. 47
                                       v.
                      17                                                                              DEFENDANT GIMBAL, INC.’S ANSWER
                             GIMBAL, INC., a Delaware corporation;                                    TO PLAINTIFF TONI HANCOCK’S
                      18     and DOES 1 through 50, inclusive,                                        COMPLAINT
                      19                                   Defendants.                                Complaint Filed: December 2, 2020
                                                                                                      Trial Date: TBD
                      20

                      21               Defendant GIMBAL, INC. (hereinafter “GIMBAL” or “Defendant”) hereby answers the
                      22     unverified Complaint filed by Plaintiff TONI HANCOCK (“Plaintiff”) in the above referenced
                      23     action as follows:
                      24                                                               GENERAL DENIAL
                      25               Pursuant to the provisions of the California Code of Civil Procedure section 431.30(d),
                      26     Defendant denies generally and specifically each and every allegation contained in the
                      27     COMPLAINT. In addition, Defendant denies Plaintiff has sustained, or will sustain, any loss or
                      28
   LITTLER MENDELSON, P.C.
       18565 Jamboree Road
              Suite 800
         Irvine, CA 92612                           DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
           949.705.3000
                  Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 3 of 11 Page ID #:82



                     1    damage in the manner or amount alleged, or otherwise, by reason of any act or omission, or any

                     2    other conduct or absence thereof on the part of Defendant.

                     3

                     4                                        AFFIRMATIVE DEFENSES

                     5           Without admitting any of the allegations of the COMPLAINT and without admitting or

                     6    acknowledging that Defendant bears any burden of proof as to any affirmative defense, Defendant

                     7    asserts the following affirmative defenses:

                     8                                     FIRST AFFIRMATIVE DEFENSE

                     9                                          (Failure to State a Claim)

                   10            As a separate and distinct affirmative defense, Defendant alleges that the COMPLAINT, and

                   11     each and every alleged cause of action therein, fail to state facts sufficient to constitute a cause of

                   12     action upon which relief can be granted.

                   13                                    SECOND AFFIRMATIVE DEFENSE

                   14                                                   (Uncertain)

                   15            As a separate and distinct affirmative defense, Defendant alleges that Plaintiff’s claims are

                   16     barred in whole or in part because they are uncertain, ambiguous, and/or unintelligible.

                   17                                     THIRD AFFIRMATIVE DEFENSE

                   18                                            (Statutes of Limitation)

                   19            As a separate and distinct affirmative defense, Defendant alleges that Plaintiff’s claims are

                   20     barred, in whole or in part, by the applicable statute(s) of limitations, including, but not limited to,

                   21     California Code of Civil Procedure sections 335.1, 340(a), and/or Sections 12960 and/or 12965 of

                   22     the California Government Code.

                   23                                    FOURTH AFFIRMATIVE DEFENSE

                   24                                (Failure to Exhaust Administrative Remedies)

                   25            As a separate and distinct affirmative defense, Defendant alleges that the COMPLAINT and

                   26     each cause of action set forth therein, or some of them, are barred to the extent that Plaintiff failed to

                   27     exhaust administrative remedies with the California Department of Fair Employment and Housing.

                   28     ///
LITTLER MENDELSON, P.C.
                                                                            2.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                    DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                  Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 4 of 11 Page ID #:83



                     1                                      FIFTH AFFIRMATIVE DEFENSE

                     2                            (Claims Exceed Scope of Administrative Charges)

                     3           As a separate and distinct defense, Defendant alleges that the COMPLAINT and each claim

                     4    set forth therein are barred, in whole or in part, because, assuming arguendo that Plaintiff did

                     5    attempt to exhaust her administrative remedies with the DFEH, the claims asserted in the

                     6    COMPLAINT exceed the scope of any potential charge(s) filed with the DFEH.

                     7                                      SIXTH AFFIRMATIVE DEFENSE

                     8                                         (Legitimate Business Reason)

                     9           Defendant is informed and believes that further investigation and discovery will reveal, and

                   10     on that basis alleges, without admitting that Defendant engaged in any of the acts or omissions

                   11     alleged in Plaintiff’s COMPLAINT, that the COMPLAINT and each cause of action set forth therein

                   12     are barred, in whole or in part, because any such acts or omissions were undertaken for legitimate,

                   13     non-discriminatory, non-retaliatory and lawful business reasons and/or were taken for business

                   14     necessity and in good faith, at all times, based upon all relevant facts and circumstances known by

                   15     Defendant at the time it acted.

                   16                                   SEVENTH AFFIRMATIVE DEFENSE

                   17                                              (Equitable Defenses)

                   18            As a separate and distinct affirmative defense, Defendant is informed and believes that

                   19     further investigation and discovery will reveal, and on that basis alleges, that the COMPLAINT and

                   20     each cause of action set forth therein, or some of them, are barred by the equitable doctrines of

                   21     unclean hands, estoppel, waiver, release, and/or laches.

                   22                                       EIGHTH AFFIRMATIVE DEFENSE

                   23                                 (Reasonable Care to Prevent and Correct)

                   24            As a separate and distinct affirmative defense, and without admitting that Defendant engaged

                   25     in any of the acts or omissions alleged in Plaintiff’s COMPLAINT, Defendant alleges that Plaintiff’s

                   26     COMPLAINT, and each cause of action alleged therein, is barred, in whole or in part, because, at all

                   27     relevant times, Defendant acted in good faith and took prompt and appropriate action in response to

                   28     the workplace concerns of Plaintiff, if any, thereby satisfying any legal obligations Defendant had to
LITTLER MENDELSON, P.C.
                                                                           3.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                    DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                  Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 5 of 11 Page ID #:84



                     1    Plaintiff, if any.

                     2                                     NINTH AFFIRMATIVE DEFENSE

                     3                                          (Avoidable Consequences)

                     4            As a separate and distinct affirmative defense, Defendant alleges that all or portions of

                     5    Plaintiff’s claims are barred by the doctrine of avoidable consequences because Defendant took

                     6    reasonable steps to comply with the law, but Plaintiff unreasonably failed to follow her employer’s

                     7    policies and practices and failed to use the preventative and corrective opportunities provided to her,

                     8    and the reasonable adherence to or use of such procedures would have prevented at least some, if not

                     9    all, of the harm Plaintiff allegedly suffered.

                   10                                      TENTH AFFIRMATIVE DEFENSE

                   11                                      (Workers’ Compensation Exclusivity)

                   12             As a separate and distinct affirmative defense, Defendant is informed and believes that

                   13     further investigation and discovery will reveal, and on that basis alleges, that the COMPLAINT and

                   14     each cause of action set forth therein are barred, in whole or in part, by the exclusive remedy

                   15     provisions of the California Workers’ Compensation Act, California Labor Code sections 3600 et

                   16     seq.

                   17                                    ELEVENTH AFFIRMATIVE DEFENSE

                   18                                           (After-Acquired Evidence)

                   19             As a separate and distinct affirmative defense to the COMPLAINT, Defendant is informed

                   20     and believes that further investigation and discovery may reveal, and on that basis alleges, that to the

                   21     extent that during the course of this litigation it acquires any evidence of additional wrongdoing by

                   22     Plaintiff, which wrongdoing would have materially affected the terms and conditions of Plaintiff’s

                   23     employment or work assignment or would have resulted in Plaintiff either being demoted,

                   24     disciplined, or terminated, such after-acquired evidence shall bar Plaintiff’s claims on liability or

                   25     damages or shall reduce such claims as provided by law.

                   26     ///

                   27

                   28     ///
LITTLER MENDELSON, P.C.
                                                                           4.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                         DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                  Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 6 of 11 Page ID #:85



                     1                                  TWELFTH AFFIRMATIVE DEFENSE

                     2                                             (Failure to Mitigate)

                     3           As a separate and distinct affirmative defense, Defendant is informed and believes that

                     4    further investigation and discovery will reveal, and on that basis alleges, that Plaintiff failed to take

                     5    reasonable actions to mitigate her damages, if any, and any recovery to which Plaintiff might be

                     6    entitled must be reduced by reason of her failure to mitigate damages, if any.

                     7                               THIRTEENTH AFFIRMATIVE DEFENSE

                     8                                               (Offset/Set-Off)

                     9           As a separate and distinct affirmative defense, Defendant asserts that the COMPLAINT and

                   10     each cause of action set forth therein, or some of them, are subject to the doctrines of set-off, offset

                   11     and/or recoupment on the part of Defendant.

                   12                                FOURTEENTH AFFIRMATIVE DEFENSE

                   13                                  (Pre-Existing Condition/Outside Factors)

                   14            As a separate and distinct affirmative defense, Defendant alleges that if Plaintiff has suffered

                   15     any emotional distress as alleged in Plaintiff’s COMPLAINT, such emotional distress was

                   16     proximately caused by factors other than Plaintiff’s employment, the actions of Defendant and/or

                   17     anyone acting on Defendant’s behalf.

                   18                                  FIFTEENTH AFFIRMATIVE DEFENSE

                   19                                                   (Standing)

                   20            As a separate and distinct affirmative defense, Defendant is informed and believes that

                   21     further investigation and discovery will reveal, and on that basis allege, that Plaintiff does not have

                   22     standing to recover from Defendant.

                   23                                  SIXTEENTH AFFIRMATIVE DEFENSE

                   24                                                (No Knowledge)

                   25            As a separate and distinct affirmative defense, Defendant alleges that it had no knowledge of

                   26     any alleged discriminatory, retaliatory or otherwise unlawful behavior by any of its employees,

                   27     agents, representatives, or independent contractors.

                   28
LITTLER MENDELSON, P.C.
                                                                           5.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                    DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                  Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 7 of 11 Page ID #:86



                     1                              SEVENTEENTH AFFIRMATIVE DEFENSE

                     2                                (Contributory and/or Comparative Fault)

                     3           As a separate and distinct affirmative defense, Defendant alleges provisionally and

                     4    conditionally that, if Plaintiff suffered any damages, such damages were proximately or legally

                     5    caused by the negligence and/or misconduct of Plaintiff and/or parties other than Defendant, and,

                     6    accordingly, any award of damages must be reduced in whole or in part, or apportioned in proportion

                     7    to the percentage of comparative fault of Plaintiff and parties other than Defendant, including both

                     8    economic and non-economic damages. In the event of such apportionment, Defendant is entitled to

                     9    a separate judgment for non-economic damages in direct proportion to its percentage of fault, if any

                   10     is found, notwithstanding Defendant’s continuing denial of any fault, pursuant to California Civil

                   11     Code 1431.2, with such percentage determined by the comparative fault of all parties and non-parties

                   12     to this action, known or unknown.

                   13                                EIGHTEENTH AFFIRMATIVE DEFENSE

                   14                                    (Punitive Damages Unconstitutional)

                   15            As a separate and distinct affirmative defense to the COMPLAINT, Plaintiff is not entitled to

                   16     recover the civil penalties or punitive damages in her COMPLAINT as an award of punitive

                   17     damages would violate Defendant’s rights under the Constitution of the United States of America

                   18     and under the Constitution of the State of California, including Defendant’s rights to: (1) procedural

                   19     due process under the Fourteenth Amendment of the United States Constitution and the Constitution

                   20     of the State of California; (2) protection for “excessive fines” as provided in the Eighth Amendment

                   21     of the United States Constitution and Article I, Section 17 of the Constitution of the State of

                   22     California; and (3) substantive due process provided in the Fifth and Fourteenth Amendments of the

                   23     United States of America Constitution and the Constitution of the State of California

                   24                                NINETEENTH AFFIRMATIVE DEFENSE

                   25                                     (Unreasonable/Bad Faith/Frivolous)

                   26            As a separate and distinct defense, Defendant alleges that Plaintiff’s claims against

                   27     Defendant are unreasonable, and/or filed in bad faith and/or frivolous and, for that reason, justify an

                   28     award of costs and sanctions against Plaintiff and her attorneys.
LITTLER MENDELSON, P.C.
                                                                           6.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                    DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                  Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 8 of 11 Page ID #:87



                     1                                   TWENTIETH AFFIRMATIVE DEFENSE

                     2                                             (Undue Hardship)

                     3           As a separate and distinct affirmative defense, Defendant is informed and believes that

                     4    further investigation and discovery will reveal, and on that basis alleges, that the COMPLAINT and

                     5    each cause of action set forth therein are barred, in whole or in part, because to the extent that the

                     6    Court may find that Plaintiff did or does have a disability that limits a major life activity and/or

                     7    condition related to pregnancy, childbirth, or related medication condition and that Defendant had an

                     8    obligation to reasonably accommodate such a disability, the accommodation sought by Plaintiff

                     9    would impose an undue hardship on Defendant.

                   10                                   TWENTY-FIRST AFFIRMATIVE DEFENSE

                   11                                             (Business Necessity)

                   12            As a separate and distinct affirmative defense, Defendant alleges, without admitting that

                   13     Defendant engaged in any of the acts or omissions alleged in Plaintiff’s COMPLAINT, that any such

                   14     acts or omissions were undertaken for business necessity and/or for lawful business reasons.

                   15                              TWENTY-SECOND AFFIRMATIVE DEFENSE

                   16                                        (Danger to Health and Safety)

                   17            As a separate and distinct affirmative defense, Defendant is informed and believes that

                   18     further investigation and discovery will reveal, and on that basis alleges, that the COMPLAINT and

                   19     each cause of action set forth therein are barred, in whole or in part, because to the extent that the

                   20     Court may find that Plaintiff did or does have a disability that limits a major life activity and/or

                   21     condition related to pregnancy, childbirth, or related medication condition and that Defendant had an

                   22     obligation to reasonably accommodate such a disability and/or condition, Plaintiff, even with

                   23     reasonable accommodation, was unable to perform the essential duties of Plaintiff’s former position

                   24     and/or to perform those duties in a manner that would not endanger Plaintiff’s health or safety or the

                   25     health or safety of others.

                   26     ///

                   27

                   28     ///
LITTLER MENDELSON, P.C.
                                                                          7.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                    DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                  Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 9 of 11 Page ID #:88



                     1                              TWENTY-THIRD AFFIRMATIVE DEFENSE

                     2                                  (Bona Fide Occupational Qualification)

                     3           As a separate and distinct affirmative defense, Defendant is informed and believes that

                     4    further investigation and discovery will reveal, and on that basis alleges, that the COMPLAINT and

                     5    each cause of action set forth therein are barred, in whole or in part, because to the extent that the

                     6    Court may find that Plaintiff does (or did) have a disability that limits a major life activity and/or

                     7    condition related to pregnancy, childbirth, or related medication condition that Defendant had an

                     8    obligation to reasonably accommodate such a disability or condition, Defendant’s decision(s) was

                     9    based upon a bona fide occupational qualification.

                   10                             TWENTY-FOURTH AFFIRMATIVE DEFENSE

                   11                                                 (Mixed Motive)

                   12            As a separate and distinct affirmative defense, Defendant alleges that Plaintiff’s

                   13     COMPLAINT and each and every cause of action therein is barred, in whole or in part, because

                   14     although Defendant denies having any unlawful motive towards Plaintiff, to the extent that Plaintiff

                   15     suffered an adverse employment action motivated in part by discrimination and/or retaliation, all acts

                   16     or omissions allegedly attributed to Defendant also were motivated by nondiscriminatory and/or

                   17     non-retaliatory reasons and such nondiscriminatory and/or non-retaliatory reasons alone would have

                   18     induced Defendant to make the same adverse employment decision(s). See Harris v. City of Santa

                   19     Monica (2013) 56 Cal.4th 203, 211, 241.

                   20                               TWENTY-FIFTH AFFIRMATIVE DEFENSE

                   21                                        (Impossibility of Performance)

                   22            As a separate and distinct affirmative defense, Defendant alleges that some or all of the

                   23     causes of action in the COMPLAINT, are barred, in whole or in part, by the doctrine of impossibility

                   24     of performance.

                   25                               TWENTY-SIXTH AFFIRMATIVE DEFENSE

                   26                                  (Consent and/or Voluntary Participation)

                   27            As a separate and distinct affirmative defense, Defendant alleges that Plaintiff’s claims are

                   28     barred, in whole or in part, by Plaintiff’s consent to and/or voluntary participation in all or some of
LITTLER MENDELSON, P.C.
                                                                            8.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                    DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                 Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 10 of 11 Page ID #:89



                     1     the acts alleged or conduct similar thereto.

                     2                             TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                     3                                                    (Reservation)

                     4            Defendant does not presently know all of the facts respecting the conduct of Plaintiff

                     5     sufficient to allow it to state all affirmative defenses at this time. Defendant is informed and believes,

                     6     however, that further investigation and discovery will reveal that it may have additional affirmative

                     7     defenses available of which it is not fully aware at the present time. Defendant reserves the right to

                     8     amend this Answer to assert said additional affirmative defenses should it later discover facts

                     9     demonstrating the existence and applicability of same.

                   10                                             PRAYER FOR RELIEF

                   11             WHEREFORE, Defendant prays for relief as follows:

                   12             1.      That Plaintiff take nothing by way of her Complaint in relation to Defendant;

                   13             2.      That judgment be entered in favor of Defendant and against Plaintiff, directing that

                   14      the Complaint be dismissed with prejudice;

                   15             3.      That Defendant be awarded costs of suit and attorneys’ fees incurred herein as

                   16      allowed by law; and

                   17             4.      For such further relief as the Court deems just and proper.

                   18

                   19      Dated: December 23, 2020
                   20
                                                                              ________________________________
                   21                                                          JOSHUA Z. FELDMAN
                                                                               JENNY BURKE
                   22                                                          LITTLER MENDELSON, P.C.
                                                                               Attorneys for Defendant GIMBAL, INC.
                   23

                   24

                   25

                   26

                   27

                   28
LITTLER M ENDELSON, P.C.
                                                                              9.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                     DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
                 Case 2:20-cv-11665-CAS-GJS Document 1-4 Filed 12/28/20 Page 11 of 11 Page ID #:90



                     1                                               PROOF OF SERVICE

                     2                                    STATE OF NEVADA, COUNTY OF CLARK
                     3              I am employed in the County of Clark, State of Nevada. I am over the age of 18 and not a

                     4     party to the within action; my business address is 3960 Howard Hughes Parkway, Suite 300, Las

                     5     Vegas, NV 89169.

                     6              On December 23, 2020, I served the foregoing document(s) described as
                     7
                                    DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
                     8
                                    on the interested parties in this action addressed as follows:
                     9
                           Jared Irmas, Esq.
                   10      Irmas Law APC
                           A Professional Corporation
                   11      21031 Ventura Boulevard, Suite 1000
                           Woodland Hills, CA 91364
                   12      Phone: (818) 441-4130
                           Email: jared@irmaslaw.com
                   13
                           Attorneys for Plaintiff
                   14

                   15                        BY ELECTRONIC SERVICE: I caused the above-entitled document to be served
                                              by e-mail addressed to all parties appearing as above-listed. A copy of the Receipt
                   16                         Page/Confirmation will be maintained with the original document in this office.
                   17

                   18               I declare under penalty of perjury under the laws of the State of California that the above is
                   19      true and correct. Executed on December 23, 2020, at Las Vegas, Nevada.
                   20

                   21
                                                                            Joanne Conti
                   22

                   23
                           4824-2217-9028.1 095225.1000
                   24

                   25

                   26

                   27

                   28
LITTLER M ENDELSON, P.C.
                                                                              10.
    18565 Jamboree Road
           Suite 800
      Irvine, CA 92612                         DEFENDANT GIMBAL, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
        949.705.3000
